DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2020 and 12/18/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 11, 12, 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (US 20140218243).
Wong et al. disclose;
Regarding claim 1:

Regarding claim 2:
the first adjusting unit (121) is configured to, when enabled, adjust the radiation direction of the antenna to a first radiation direction, and the second adjusting unit (122) is configured to, when enabled, adjust the radiation direction of the antenna to a second radiation direction (Para. 0022, Lines 4-16).
Regarding claim 6:
the first adjusting unit (121) and the second adjusting unit (122) are configured to adjust the radiation direction of the antenna (11, 61, 71 or 81) by adjusting one or more antenna parameters (e.g. current path length) of the antenna (11, 61, 71 or 81), the one or more antenna parameters comprise at least one of an antenna feed length and an antenna area (Para. 0023, Lines 1-5).
Regarding claim 11:
an antenna assembly (1, 6, 7 or 8), comprising: an antenna (11, 61, 71 or 81); a first adjusting unit (121); a second adjusting unit (122); and an antenna switch (13), configured to select one of the first adjusting unit (121) and the second adjusting unit (122) to be in an enabled state (Para. 0021, Lines 16-18), such that a radiation direction of the antenna is adjusted by the selected adjusting unit to a radiation direction formed based on the selected adjusting unit (Para. 0023, Lines 8-12; Para. 0024, Lines 8-14).
Regarding claim 12:
the first adjusting unit (121) is configured to, when enabled, adjust the radiation direction of the antenna to a first radiation direction, and the second adjusting unit (122) is configured to, when enabled, adjust the radiation direction of the antenna to a second radiation direction (Para. 0022, Lines 4-16).
Regarding claim 14:

Regarding claim 19:
a method for improving a radiation performance of an antenna (11, 61, 71 or 81), the method comprising: determine a type of a working power of the antenna (11, 61, 71 or 81); and adjusting a radiation direction of the antenna based on the type of the working power of the antenna (Para. 0023, Lines 8-12; Para. 0024, Lines 8-14).
Regarding claim 20:
adjusting the radiation direction of the antenna based on the type of the working power of the antenna comprises: under a case that the working power of the antenna is a first type of power, adjusting the radiation direction of the antenna to a first radiation direction being an optimal radiation direction of the antenna; under a case that the working power of the antenna is a second type of power, adjusting the radiation direction of the antenna to a second radiation direction deviating from a functional device near the antenna, wherein a power value of the first type of power is smaller than a power value of the second type of power (Para. 0023, Lines 8-12; Para. 0024, Lines 8-14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20140218243) in view of Bit-Babik et al. (US 20050280586).
Regarding claim 3:
Wong et al. is silent on a functional device, the first radiation direction being an optimal radiation direction of the antenna, and the second radiation direction being a direction deviating from the functional device; the controller being configured to determine a type of the working power of the antenna, and to control the antenna switch to select the first adjusting unit to be in the enabled state under a case that the working power of the antenna is a first type of power, such that the radiation direction of the antenna is adjusted by the first adjusting unit to the first radiation direction being the optimal radiation direction; and the controller being configured to control the antenna switch to select the second adjusting unit to be in the enabled state under a case that the working power of the antenna is a second type of power, such that the radiation direction of the antenna is adjusted by the second adjusting unit to the second radiation direction deviating from the functional device; wherein, a power value of the first type of power is smaller than a power value of the second type of power.
Bit-Babik et al. disclose a functional device (103), the first radiation direction being an optimal radiation direction of the antenna, and the second radiation direction being a direction deviating from the functional device (103); the controller (105) being configured to determine a type of the working power of the antenna (102), and to control the antenna switch (104) to select the first adjusting unit (106) to be in the enabled state under a case that the working power of the antenna (102) is a first type of power, such 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the adjusting units and the switching means as taught by Bit-Babik et al. into the antenna device of Wong et al. for the benefit of exhibit one or multiple operating frequencies at each tuning states, typically due to higher order resonances of the whole radiating structure (Para. 0016, Lines 17-19).
Regarding claim 4:
Wong et al. is silent on that the controller is further configured to determine whether the working power of the antenna is the first type of power or the second type of power by detecting a communication state of the terminal device.
Bit-Babik et al. disclose the controller (105) is further configured to determine whether the working power of the antenna (102) is the first type of power or the second type of power by detecting a communication state of the terminal device (Para. 0019, Lines 6-22).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the antenna for power at a first and second type as taught by Bit-Babik et al. into the antenna device of Wong et al. for the benefit of exhibit one or multiple operating frequencies at each tuning states, typically due to higher order resonances of the whole radiating structure (Para. 0016, Lines 17-19).
Regarding claim 13:
Wong et al. is silent on that the first radiation direction is an optimal radiation direction of the antenna, and the second radiation direction is a direction deviating from a functional device; the antenna switch is configured to select the first adjusting unit to be in the enabled state under a case that a working 
Bit-Babik et al. disclose the first radiation direction being an optimal radiation direction of the antenna, and the second radiation direction being a direction deviating from the functional device (103); the controller (105) being configured to determine a type of the working power of the antenna (102), and to control the antenna switch (104) to select the first adjusting unit (106) to be in the enabled state under a case that the working power of the antenna (102) is a first type of power, such that the radiation direction of the antenna (102) is adjusted by the first adjusting unit (106) to the first radiation direction being the optimal radiation direction; and the controller (105) being configured to control the antenna switch (104) to select the second adjusting unit (107) to be in the enabled state under a case that the working power of the antenna (102) is a second type of power, such that the radiation direction of the antenna (102) is adjusted by the second adjusting unit (107) to the second radiation direction deviating from the functional device (103); wherein, a power value of the first type of power is smaller than a power value of the second type of power (Para. 0016, Lines 20-26).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the adjusting units and the switching means as taught by Bit-Babik et al. into the antenna device of Wong et al. for the benefit of exhibit one or multiple operating frequencies at each tuning states, typically due to higher order resonances of the whole radiating structure (Para. 0016, Lines 17-19).

Claims 5, 7-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20140218243) in view of Collins et al. (US 20120133571).
Regarding claim 5:

Collins et al. disclose (in Fig. 4) the controller (31) is further configured to acquire the working power of the antenna (20), and to determine that the working power of the antenna (20) is the first type of power under a case that the working power of the antenna (20) is smaller than a first preset value (when the switch is coupled to 24), and to determine that the working power of the antenna (20) is the second type of power under a case that the working power of the antenna (20) is greater than a second preset value (when the switch is coupled to 25), in which the second preset value is greater than the first preset value (due having shorter electrical pathway).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna as working power in first and second preset value as taught by Collins et al. into the device of Wong et al. for the benefit of allowing for a high degree of customization and improved matching, and enables good multi-band performance (See Abstract; Para. 0014, Lines 7-11).
Regarding claim 7:
Wong et al. is silent on that the first adjusting unit comprises a first conductive wire electrically coupled to a first position of the antenna, the second adjusting unit comprises a second conductive wire electrically coupled to a second position of the antenna, and the antenna switch is coupled among the first conductive wire, the second conductive wire and ground, and configured to select one of the first conductive wire and the second conductive wire to be grounded, to change a grounding position of the antenna and thus further change the antenna feed length of the antenna.
Collins et al. disclose (in Fig. 4) the first adjusting unit (32) comprises a first conductive wire electrically coupled to a first position (23) of the antenna (20), the second adjusting unit (33) comprises a second conductive wire electrically coupled to a second position (22) of the antenna (20), and the antenna switch (26) is coupled among the first conductive wire (24), the second conductive wire (25) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna having a first and second adjusting units as taught by Collins et al. into the device of Wong et al. for the benefit of allowing for a high degree of customization and improved matching, and enables good multi-band performance (See Abstract; Para. 0014, Lines 7-11).
Regarding claim 8:
Wong et al. is silent on that the first adjusting unit comprises a first conductive wire electrically coupled to a first position of the antenna and a first conductive portion coupled to the first conductive wire, the second adjusting unit comprises a second conductive wire electrically coupled to a second position of the antenna and a second conductive portion coupled to the second conductive wire, an area of the first conductive portion is not equal to an area of the second conductive portion, the antenna switch is coupled among the first conductive wire, the second conductive wire, and ground, and configured to select one of the first conductive wire and the second conductive wire to be grounded, to change a grounding position of the antenna and thus further change the antenna feed length of the antenna, and to change an antenna area of the antenna based on the corresponding conductive portion coupled to the corresponding conductive wire.
Collins et al. disclose (in Fig. 4) the first adjusting unit (32) comprises a first conductive wire (24) electrically coupled to a first position (23) of the antenna (20) and a first conductive portion (defined by the immediate wire coupled to 26 and 24) coupled to the first conductive wire (24), the second adjusting unit (33) comprises a second conductive wire (25) electrically coupled to a second position (22) of the antenna (20) and a second conductive portion (defined by the immediate wire coupled to 26 and 25) coupled to the second conductive wire (25), an area of the first conductive portion (defined by the immediate wire coupled to 26 and 24) is not equal to an area of the second conductive portion (defined by the immediate wire coupled to 26 and 25), the antenna switch (26) is coupled among the first conductive wire (24), the second conductive wire (25), and [a] ground (11), and configured to select one of the first conductive wire (24) and the second conductive wire (25) to be grounded, to change a grounding position 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna having a first conductive and second conductive parts as taught by Collins et al. into the device of Wong et al. for the benefit of allowing for a high degree of customization and improved matching, and enables good multi-band performance (See Abstract; Para. 0014, Lines 7-11).
Regarding claim 9:
Wong et al. is silent on that the antenna switch comprises a single-pole double-throw switch, a static contact of the single-pole double-throw switch is grounded, a first movable contact of the single-pole double-throw switch is coupled to the first conductive wire, a second movable contact of the single-pole double-throw switch is coupled to the second conductive wire; the controller is configured to control the static contact of the single-pole double-throw switch to be coupled to one of the first movable contact and the second movable contact, to select one of the first conductive wire and the second conductive wire to be grounded.
Collins et al. disclose (in Fig. 4) the antenna switch (26) comprises a single-pole double-throw switch, a static contact of the single-pole double-throw switch is grounded (See Fig.), a first movable contact of the single-pole double-throw switch is coupled to the first conductive wire (24), a second movable contact of the single-pole double-throw switch is coupled to the second conductive wire (25); the controller (31) is configured to control the static contact of the single-pole double-throw switch (defined by 26) to be coupled to one of the first movable contact and the second movable contact, to select one of the first conductive wire (24) and the second conductive wire (25) to be grounded.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna having a switching for coupling the first and second conductive wires as taught by Collins et al. into the device of Wong et al. for the benefit of allowing for a high degree of customization and improved matching, and enables good multi-band performance (See Abstract; Para. 0014, Lines 7-11).
Regarding claim 10:
Wong et al. is silent on that the antenna switch comprises a first single-pole single-throw switch and a second single-pole single-throw switch, and the first single-pole single-throw switch is coupled between the first conductive wire and the ground, and the second single-pole single-throw switch is coupled between the second conductive wire and the ground; the controller is configured to control one of the first single-pole single-throw switch and the second single-pole single-throw switch to be turned on, to select one of the first conductive wire and the second conductive wire to be grounded.
Collins et al. disclose (in Fig. 4) the antenna switch (26) comprises a first single-pole single-throw switch and a second single-pole single-throw switch (See Fig.), and the first single-pole single-throw switch is coupled between the first conductive wire (24) and the ground (11), and the second single-pole single-throw switch is coupled between the second conductive wire (25) and the ground (11); the controller (31) is configured to control one of the first single-pole single-throw switch and the second single-pole single-throw switch to be turned on, (defined by 26) to select one of the first conductive wire (24) and the second conductive wire (25) to be grounded.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna having a switching for coupling the first and second conductive wires as taught by Collins et al. into the device of Wong et al. for the benefit of allowing for a high degree of customization and improved matching, and enables good multi-band performance (See Abstract; Para. 0014, Lines 7-11).
Regarding claim 15:
Wong et al. is silent on that the first adjusting unit comprises a first conductive wire electrically coupled to a first position of the antenna, the second adjusting unit comprises a second conductive wire electrically coupled to a second position of the antenna, and the antenna switch is coupled among the first conductive wire, the second conductive wire and ground, and configured to select one of the first conductive wire and the second conductive wire to be grounded, to change a grounding position of the antenna and thus further change the antenna feed length of the antenna.
Collins et al. disclose the first adjusting unit (32) comprises a first conductive wire (24) electrically coupled to a first position (23) of the antenna (20), the second adjusting unit (33) comprises a second 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna having a switching for coupling the first and second conductive wires as taught by Collins et al. into the device of Wong et al. for the benefit of allowing for a high degree of customization and improved matching, and enables good multi-band performance (See Abstract; Para. 0014, Lines 7-11).
Regarding claim 16:
Wong et al. is silent on that the first adjusting unit comprises a first conductive wire electrically coupled to a first position of the antenna and a first conductive portion coupled to the first conductive wire, the second adjusting unit comprises a second conductive wire electrically coupled to a second position of the antenna and a second conductive portion coupled to the second conductive wire, an area of the first conductive portion is not equal to an area of the second conductive portion, the antenna switch is coupled among the first conductive wire, the second conductive wire, and ground, and configured to select one of the first conductive wire and the second conductive wire to be grounded, to change a grounding position of the antenna and thus further change the antenna feed length of the antenna, and to change an antenna area of the antenna based on the corresponding conductive portion coupled to the corresponding conductive wire.
Collins et al. disclose the first adjusting unit (32) comprises a first conductive wire (24) electrically coupled to a first position (23) of the antenna (20) and a first conductive portion (defined by the immediate wire coupled to 26 and 24) coupled to the first conductive wire (24), the second adjusting unit (33) comprises a second conductive wire (25) electrically coupled to a second position (22) of the antenna (20) and a second conductive portion (defined by the immediate wire coupled to 26 and 25) coupled to the second conductive wire (25), an area of the first conductive portion (defined by the immediate wire coupled to 26 and 24) is not equal to an area of the second conductive portion (defined by the immediate 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna having a switching for coupling the first and second conductive wires as taught by Collins et al. into the device of Wong et al. for the benefit of allowing for a high degree of customization and improved matching, and enables good multi-band performance (See Abstract; Para. 0014, Lines 7-11).
Regarding claim 17:
Wong et al. is silent on that the antenna switch comprises a single-pole double-throw switch, a static contact of the single-pole double-throw switch is grounded, a first movable contact of the single-pole double-throw switch is coupled to the first conductive wire, a second movable contact of the single-pole double-throw switch is coupled to the second conductive wire; the static contact of the single-pole double-throw switch is selected to be coupled to one of the first movable contact and the second movable contact, to select one of the first conductive wire and the second conductive wire to be grounded.
Collins et al. disclose the antenna switch (26) comprises a single-pole double-throw switch, a static contact of the single-pole double-throw switch is grounded (See Fig.), a first movable contact of the single-pole double-throw switch is coupled to the first conductive wire (24), a second movable contact of the single-pole double-throw switch is coupled to the second conductive wire (25); the static contact of the single-pole double-throw switch is selected to be coupled to one of the first movable contact and the second movable contact, to select one of the first conductive wire (24) and the second conductive wire (25) to be grounded.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna having a switching for coupling the first and second conductive wires as taught by Collins et al. into the device of Wong et al. for the benefit of allowing for a high degree of 
Regarding claim 18:
Wong et al. is silent on that the antenna switch comprises a first single-pole single-throw switch and a second single-pole single-throw switch, and the first single-pole single-throw switch is coupled between the first conductive wire and the ground, and the second single-pole single-throw switch is coupled between the second conductive wire and the ground; one of the first single-pole single-throw switch and the second single-pole single-throw switch is turned on, to select one of the first conductive wire and the second conductive wire to be grounded.
Collins et al. disclose the antenna switch (26) comprises a first single pole single-throw switch and a second single-pole single-throw switch (See Fig.), and the first single-pole single-throw switch is coupled between the first conductive wire (24) and the ground (11), and the second single-pole single-throw switch is coupled between the second conductive wire (25) and the ground (11); one of the first single-pole single-throw switch and the second single-pole single-throw switch is turned on, to select one of the first conductive wire (24) and the second conductive wire (25) to be grounded.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna having a switching for coupling the first and second conductive wires as taught by Collins et al. into the device of Wong et al. for the benefit of allowing for a high degree of customization and improved matching, and enables good multi-band performance (See Abstract; Para. 0014, Lines 7-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BI

/DANIEL MUNOZ/Primary Examiner, Art Unit 2896